Title: William Short to the Governor of Virginia, 21 March 1787
From: Short, William
To: Governor of Virginia



Sir
Paris March 21. 1787

By direction of Mr. Jefferson who is absent, I have the honor of forwarding to your Excellency, the proceedings of the city of Paris on the reception of the Marquis de la fayette’s bust presented to them by the State of Virginia. The French Packet which sails  in a few days furnishes the first opportunity which has been offered, of conveying these proceedings and I make use of it with very great pleasure as it allows me to assure you Sir, of the sentiments of the most profound respect and perfect esteem with which I have long had the honor of being Your Excellency’s most obedient & most humble servant,

W Short

